DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 09/03/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112—New by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-7, 10-13, 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Claim 1 has been amended to recite “wherein the composition demonstrates 96% or 97% mean occlusion on the surface . . . during the course of a 1% citric acid challenge”.   The phrase constitutes new matter insofar as it was not supported by the disclosure as originally filed.
Applicant states, “Claim 1 is amended to incorporate the dentin occlusion properties of Composition H and I discussed in Example 2” (Remarks p. 5).  However, it is noted that no acid challenge mean occlusion values were provided Compositions H and I.  No composition, including H and I, has been shown to provide a 96% or 97% mean occlusion during acid challenge. 


Claim Rejections - 35 USC § 103—Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 2, 5-7, 10-13, 15 remain rejected under 35 U.S.C. 103 as being unpatentable over Rege et al., (US 2015/0305993, cited in IDS).

	Rege et al. teaches oral care compositions comprising “zinc phosphate, wherein zinc phosphate is added to the dentifrice or mouthwash as a preformed salt; as well as a method of making and using the same” (Abstract).
	The compositions are taught to be useful for treating dental erosion by administration to the oral cavity, as per claim 15 (see p. 3, para. [0063]); p. 9, para. [0105]; see also claim 29 at p. 10).
Rege et al. teaches a specific embodiment of a dentifrice (orally acceptable vehicle) comprising 1% or 2% zinc phosphate, 5% arginine (basic amino acid), 0.2% xanthan gum, 0.65% CMC-7 (carboxymethyl cellulose) (p. 7, Example 1, Table 1). This embodiment further comprises 0.32% sodium fluoride to provide 1450 ppm (a fluoride ion source), as per claims 7 and 13; an alkali metal phosphate salt, i.e. 3.5% sodium phosphate dibasic, as per claims 11 and 13; an addition source of zinc ion, i.e. 1% zinc citrate, as per claim 12; 8.0% silica abrasive, as per claim 13.
	Here the combination of xanthan gum and carboxymethyl cellulose is 0.85, with a ratio of xanthan gum to carboxymethyl cellulose of 0.3 or ~1:3.25, which is very close to the claimed 0.1% to 0.7% and 1:4 to about 1:7 ratio. Because the prior art teaches an overlapping concentration of “thickening agents in an amount of about 0.5% to about 
Regardless, it appears that the prior art concentration/ratio is close enough to the claimed concentration/ratio to expect the same properties, establishing a prima facie case of obviousness. MPEP 2144.05 states that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.“Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”

Response to Arguments
Applicant continues to argue that the lower level of CMC and xanthan gum provides unexpectedly superior occlusion and efficacy against acid challenge (p. 5-6). Applicant further indicates comparative results with the prior art formulation are not forthcoming stating, “Applicant is not required to make comparisons with compositions not expressly disclosed in the prior art” (p. 7)
However, the prior art formulation, i.e. Example 1 of Rege, is explicitly disclosed.  “When an article is said to achieve unexpected (i.e. superior) results, those results must logically be shown as superior compared to the results achieved with other articles. In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)).  
Example 1 of Rege represents the closes prior art insofar as it comprises zinc phosphate, a thickener system comprising xanthan gum and carboxymethyl cellulose, arginine, and an orally acceptable carrier.  The differences (concentration) between the prior art and the claimed invention are too small to definitively conclude that applicant’s composition as claimed is superior to the prior art composition. Again, due to the absence of tests comparing applicant’s formulation to Rege et al., it appears that applicant’s assertions of unexpected results constitute mere argument.  


Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Previous
Claims 1, 2, 5-7, 10-13, 15 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,154,948. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim compositions comprising zinc phosphate, xanthan gum or carboxymethyl cellulose, a basic amino acid, and an orally acceptable vehicle.
Applicant argues that this patent does not claim a basic amino acid or a thickening system.  The Examiner disagrees.  L-arginine is specifically recited in claim 14.  Claim 15 recites “one or more of . . . (g) 0.1-12 wt% xanthan gum . . . (i) 0.2-1,5% carboxymethylcellulose (CMC).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612